Citation Nr: 1448947	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  08-26 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for neck strain.
 
2. Entitlement to an initial rating higher than 10 percent for left scapular bursitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel





INTRODUCTION

The Veteran served on active duty from October 1986 to October 2006.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a rating decision in February 2007 of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board previously issued a decision in July 2012 in this matter denying entitlement to (1) an initial disability evaluation in excess of 10 percent for a neck strain disability and (2) an initial disability evaluation in excess of 10 percent for a left scapular bursitis disability.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (CAVC or Court), which issued a memorandum decision in March 2014 vacating the Board's July 2012 decision and remanding the matter for further proceedings.

The Board's July 2012 decision also remanded a claim of service connection for hemorrhoids.  Upon remand, the agency of original jurisdiction (AOJ) issued a rating decision in August 2012 granting service connection for hemorrhoids and assigning an initial 10 percent rating effective from November 1, 2006.  At present, the Veteran has not filed a notice of disagreement (NOD) disagreeing with any appealable determination made in the November 2006 rating decision, including the schedular rating or effective date assigned by the AOJ.  He is free to do so during the remainder of the one-year period for filing an NOD.  At present, however, that issue is no longer before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran when further action is required.





REMAND

Upon remand from the Court, the Veteran submitted additional evidence to the Board in support of this matter.  He asked that the evidence be remanded to the AOJ for initial review and consideration.  As such, the Board must remand this case.  See 38 C.F.R. § 20.1304(c) (2014).

The Board also finds that new VA examinations are necessary.  In this regard, the Court found that the Board, in its July 2012 decision, "clearly erred when it determined both that [a] February 2010 examination was adequate and that the duty to assist had been satisfied."  The Board must remand this matter to ensure compliance with the Court's decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006); McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009).

Accordingly, the case is REMANDED for the following action:

1.  After physically or electronically associating any pertinent records with the claims folder, arrange for the Veteran to undergo a VA examination to evaluate the current severity of the remanded disabilities.  

Accordingly, the examiner is asked to review all relevant records.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's neck strain and left scapular bursitis.  

In doing so, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with these disabilities.  This should include a separate description of all functional limitations present (a) after repetition over time and (b) during flare-ups.  

In doing so, the examiner is asked to describe the effects of his disabilities on his occupational functioning and the ordinary activities of his daily life.  

Please articulate the reasoning underpinning all medical opinions. A report of the examination should be prepared and associated with the Veteran's VA claims file.

2.  After completing all action set forth in paragraph 1, undertake any further action needed as a consequence of the development completed in paragraph 1 above.  Then, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement, include whether either issue should be referred for extraschedular consideration.  

If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  


Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

